Citation Nr: 0110496	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant contends that he served during World War II in 
the service of the United States.  

This matter is before the Board on appeal from an August 1999 
determination from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to disability benefits because the appellant's 
service did not establish him as a veteran for VA purposes.  

Although the appellant requested a travel board hearing and a 
regional office hearing in June 2000, he withdrew the hearing 
request in December 2000.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA benefits.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  The term "veteran" means a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  Certain 
service with the Philippine Scouts, the Commonwealth Army of 
the Philippines, and guerrilla service is considered to be 
qualifying service.  See 38 U.S.C.A. § 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.8, 3.9 (2000).  

The appellant contends that his eligibility for VA benefits 
derives from service in the United States military from 
November 1942 to January 1946.  In support of his claim, he 
submitted an April 1999 application for compensation or 
pension; Commonwealth of the Philippines Army records, which 
allege dates of service; a document from the RO dated April 
1979; and lay statements dated November 1997, February 2000, 
June 2000, and December 2000.  

Unfortunately, the VA may not accept the appellant's 
documents as proof of service in the United States military 
because the documents were not issued by the service 
department.  The VA may only accept evidence of service 
submitted by a claimant when (1) the evidence is a document 
issued by the service department, and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203 (2000).  In this case, the evidence 
submitted by the appellant does not meet the first of these 
requirements.  Moreover, the April 1979 document from the RO, 
which indicates that the appellant's name was carried in the 
approved revised reconstructed guerilla roster of 1948, is 
not genuine.  Oddly, this document was issued upon the 
request of "the veteran's widow" 20 years before the 
appellant signed an April 1999 application for VA benefits in 
the presence of two witnesses.  Even if the April 1979 
document were genuine, which it is not, it does not include 
any information about the length and time of the appellant's 
service.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, as is the case here, the VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203.  The RO requested 
certification from the service department of the appellant's 
records in May 1999.  The appellant's last name, first name, 
middle name, and date of birth were provided to the service 
department in the event that his name was a common one or 
that there were minor spelling discrepancies.  The appellant 
was not able to provide a service number.  A certified 
service department record, dated September 1999, clearly 
states that this appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Since September 1999, the appellant has submitted no new 
information that would warrant additional inquiry to the 
service department. His February 2000 statement suggests 
verification of service through the Reserve Affairs Division 
of Camp Murphy in Quezon City, Philippines.  Even if the 
Reserve Affairs Division has documents, the VA may not accept 
such documents as proof of service in the United States 
military because, again, they were not issued by the service 
department.  Other lay statements request hearings, withdraw 
the request for hearing, and generally repeat excerpts from 
Philippines Army records, which are already included in the 
claims folder.  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  

As the law and not the evidence is dispositive on this issue, 
the claim must be denied because of lack of legal 
entitlement.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to disability benefits is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

